DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 18 are objected to because of the following informalities:  Claims 10 and 18 each include a fourth field, but there is no third field in the claims (or in parent claims 1 and 13).  For examination purposes, “fourth field” will be interpreted as “third field” in claims 10 and 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikhailov, US Patent Application Publication no. 2012/02588001.
Regarding claims 1 and 13, Mikhailov discloses a system for providing a thermal feedback to a user playing a game content, the system comprising: 
a feedback device configured to receive a thermal feedback message and perform a thermoelectric operation according to the thermal feedback message [controller includes a handle portion for a user to grip, in which various regions are defined that may be heated or cooled by a thermal module, paragraphs 0062-0063]; and 
a content reproduction device configured to: 
monitor whether a virtual thermal event is occurred at or near a virtual character in the game content [an interactive application determines whether thermal feedback is required based on movement to certain positions or near certain objects in virtual space, paragraphs 0089 and 0092-0093]; 
obtain thermal feedback information corresponding to the occurred virtual thermal event [thermal trigger data is generated corresponding to the virtual space movement, paragraphs 0089 and 0092-0093], 
wherein the thermal feedback information includes a type of a thermal feedback corresponding to the virtual thermal event and an intensity of a thermal feedback corresponding to the virtual thermal event [the thermal trigger data includes various states (activation levels) of heating, cooling, and thermal grill effects, paragraphs 0089 and 0091], 
wherein the type of the thermal feedback is determined based on a type of the virtual thermal event [hot or cold feedback is provided based on different virtual events occurring, paragraphs 0093, 0108 and 0109], and 
wherein the intensity of the thermal feedback is determined based on a relation between the virtual character and the virtual thermal event [the level of heating or cooling is based on virtual events occurring, paragraphs 0100, 0101 and 0106]; 
generate a thermal feedback message comprising a first field and a second field, wherein the first field reflects the type of the thermal feedback, and the second filed reflects the intensity of the thermal feedback [thermal trigger data indicating parameters for thermal feedback (heating or cooling and intensity levels of heating or cooling) is generated based on virtual events, paragraph 0089]; and 
transmit the thermal feedback message to the feedback device [thermal trigger data is transmitted from the interactive application to a temperature effects module in the controller, paragraph 0089], 
wherein the feedback device performs a thermoelectric operation corresponding to the type reflected by the first field with a thermal feedback level corresponding to the intensity reflected by the second field such that the user controlling the virtual character can feel the thermal feedback through the feedback device [thermal feedback is provided to the user via the heating and cooling regions of the controller handle, paragraphs 0062-0063 and 0089-0090].
Regarding claim 8, Mikhailov further discloses that the feedback device includes a first thermoelectric couple group and a second thermoelectric couple group, and wherein the first thermoelectric couple group and the second thermoelectric couple group are controlled independently of each other [independently controllable heating and cooling surface regions, Figure 6 and paragraphs 0080-0082].
Regarding claims 9 and 17, Mikhailov further discloses that the thermal feedback information further includes a movement of a thermal feedback, wherein the movement of the thermal feedback is determined based on a movement of a heat source relative to the virtual character in the game content, wherein the thermal feedback message further comprises a third field reflecting the movement of the thermal feedback, and wherein the first thermoelectric couple group and the second thermoelectric couple group are controlled according to the third field of the thermal feedback message so that the user can feel a heat movement according to the movement of the heat source relative to the virtual character in the game content [by having independent control of the regions’ temperatures it is possible to achieve precise temperature gradients, paragraphs 0082, 0101 and 0106].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhailov, US Patent Application Publication no. 2012/0258800.
Regarding claims 2-4, Mikhailov, as described above, discloses a one-handed game controller that includes a plurality of heating and cooling regions that may be individually controlled to produce heating or cooling effects and different intensity levels.  Mikhailov further discloses a multiplayer configuration in which a first one-handed game controller with thermal feedback is held in a user’s left hand and a second, physically separate, one-handed game controller is held in a user’s right hand [Figure 15 and paragraphs 0101-0103].  Mikhailov does not disclose that a single user holds the first one-handed game controller in their left hand and holds the second one-handed game controller in their right hand.  Examiner takes official notice that game configurations where a single user holds physically separate game controllers in each hand were known in the art before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to apply the Mikhailov thermal feedback teachings to known game systems where a single user holds a physically separate game controller in each hand.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhailov, US Patent Application Publication no. 2012/0258800, in view of Clay, Jr., US Patent Application Publication no. 2017/0014715 [Clay].
Regarding claims 5-7 and 14-16, Mikhailov, as described above, discloses a one-handed controller that includes a plurality of heating and cooling regions that may be individually controlled to produce heating or cooling effects and different intensity levels.  Mikhailov further discloses game controllers including two-handed controllers, but does not explicitly disclose that the two-handed controllers include separate feedback devices for each hand.  Like Mikhailov, Clay discloses game controllers that include thermal feedback functionality.  Specifically, Clay discloses a two-handed game controller with separate thermal feedback devices for each hand [the rifle game controller includes thermoelectric tile 804 on handle 802 and thermoelectric tile 808 on handle 806, Figure 8 and paragraph 0065].  Since two-handed game controllers with separate thermal feedback devices for left hand grips and right hand grips were known in the art before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the Mikhailov thermal feedback device teachings to known two-handed game controllers with separate thermal feedback devices for left hand grips and right hand grips.
 
    Claims 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhailov, US Patent Application Publication no. 2012/0258800, in view of Levesque et al., US Patent Application Publication no. 2015/0070154 [Levesque].
Regarding claims 10 and 18, Mikhailov does not disclose providing thermal feedback start time and end time data in the thermal trigger data.  Like Mikhailov, Levesque discloses a haptic feedback system in which haptic feedback commands are transmitted to haptic feedback devices.  Specifically, Levesque discloses that the thermal feedback commands may include haptic feedback start times and end times [paragraph 0040].  Since it was known in the art before the effective filing date of the claimed invention to provide haptic feedback start time and end time parameters in haptic feedback commands, it would have been obvious to one of ordinary skill in the art to provide thermal feedback start time and end time parameters in the Mikhailov thermal trigger data in order to provide for more accurate thermal feedback.
Regarding claims 11, 12, 19 and 20, Mikhailov further discloses that the thermal feedback may include thermal grill feedback [0101], but does not disclose substituting a different feedback on devices that do not include thermal grill functionality.  Like Mikhailov, Levesque discloses a haptic feedback system.  Levesque recognizes that haptic control commands from a media device may be incompatible with haptic feedback devices [paragraphs 0004-0005].  To solve this problem, Levesque discloses converting haptic commands that are incompatible with a particular haptic feedback device to haptic commands that are compatible with the haptic feedback device [paragraphs 0027 and 0029].  Since it was known in the art before the effective filing date to convert incompatible haptic feedback commands to compatible haptic feedback commands for haptic feedback devices, it would have been obvious to one of ordinary skill in the art to apply the Levesque teachings to the Mikhailov system in order to improve haptic feedback system performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Da Costa et al., US Patent Application Publication no. 2015/0130707 discloses providing haptic effect commands to haptic feedback devices that include haptic effect, distance, flow and direction parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 15, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mikhailov was cited in the 8/16/21 IDS.